DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 11, 2019 and November 12, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujita (US Pub. No. 2020/0016935).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine (US Pat. No. 6,439,284) in view of Takemoto (US Pub. No. 2017/0166014) and in view of  Morishita (JP2002-225511; machine translation relied upon) and/or Shiraishi (US Pat. No. 5,054,530).
Regarding claim 1, Fontaine teaches (as depicted in the left side of figure 6) a tire with a specified mounting orientation comprising a tread portion wherein the tread portion has an outer tread edge located at an outer side of the vehicle when the tire is mounted on the vehicle, an inner tread edge located at an inner side of the vehicle when the tire is mounted on the vehicle, a first crown main 
the outer shoulder land portion has an outer shoulder lateral groove 63 that extends from the outer tread edge and that terminates within the outer shoulder land portion, and an outer shoulder sipe that extends from near the first crown main groove and that terminates within the outer shoulder land portion (column 6, lines 47-61; figure 6). Fontaine does not specifically disclose that the outer shoulder sipe extends from the first crown main groove. Takemoto teaches providing an outer shoulder sipe 31 which preferably extends from the outer shoulder main groove and terminates within the shoulder land region (paragraphs [0103]-[0111]; figures 1 and 6). It would have been obvious to one of ordinary skill in the art to extend the shoulder sipe to the outer shoulder main groove as taught by Takemoto in the tire of Fontaine as a known preferable configuration of an outer shoulder sipe in a tire with a specified mounting orientation (see Takemoto at paragraph [0111] and figures 1 and 6). Fontaine does not specifically disclose that the first crown main groove extends between the outer tread edge and the equator. In a tire with a tread pattern configured with 3 ribs similar to Fontaine, Morishita teaches placing the first crown main groove 3 between the outer tread edge and the equator (machine translation at page 4; figures 1-4). Shiraishi teaches providing a grounding centerline t which is placed between the outer tread edge and the equator 13 (column 3, line 27 – column 4, line 21; figures 2-3). It would have been obvious to one of ordinary skill in the art to shift the first crown main groove 68 of Takemoto to be located between the equator and the outer tread edge as is taught by Morishita and/or 
Regarding claim 2, Takemoto teaches that the terminal end of the outer shoulder sipe is located outward of the terminal end of the outer shoulder lateral groove (figures 1 and 6).
Regarding claims 4 and 8, Takemoto teaches that the outer shoulder sipe has a shallow portion 26 having a depth smaller than a maximum depth of the outer shoulder sipe (paragraphs [0091]-[0103]; figures 1, 4 and 6).
Regarding claims 5 and 9, Takemoto teaches that a length in the axial direction of the shallow portion of the outer shoulder sipe is larger than a distance in the axial direction from a groove edge of the first crown main groove to the terminal end of the outer shoulder lateral groove (paragraphs [0091]-[0103]; figures 1, 4 and 6).
Regarding claim 6 and 10, Takemoto teaches that the outer shoulder sipe includes a body portion 25 and a wide portion 26 that is disposed radially outside of the body portion and has a larger width than the body portion (paragraphs [0091]-[0103]; figures 1, 4 and 6).
Regarding claim 7 and 11, Fontaine teaches that a land ratio of the outer tread portion is greater than a land ratio of the inner tread portion (figure 6). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). 
Regarding claim 12, Fontaine teaches a specific embodiment wherein the width of the outer shoulder land portion is slightly less than 0.5 times the tread width (figure 6). Fontaine does not specifically disclose a width of the outer shoulder land portion of 0.30 to 0.45 times the tread width. Morishita teaches a similarly configured 3 rib tire where the width of the outside rib is form 35 to 45 percent of the ground contact width of the tire, overlapping the claimed range (abstract; machine translation at paragraph [0004]). It would have been obvious to one of ordinary skill in the art to use an 
Regarding claim 13, Fontaine teaches a specific embodiment where the crown land portion has a width falling within the claimed 0.15 to 0.25 times the tread width range (figure 6).
Regarding claims 14 and 16, Morishita teaches an outer rib width of 35 to 45 percent of the ground contact width, and an inner rib width of 15 to 25 percent of the ground contact width (abstract; machine translation at paragraph [0004]), such a difference between the outer and inner suggesting a displacement of the crown land of about 10-30 percent of the tread width, overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use a crown land displacement as taught or suggested by Morishita in the tire of Fontaine (combined) as a known crown land displacement with the predictable result of having a functional tire.
Regarding claim 15, Takemoto teaches a specific embodiment where the distance from the terminal end of the outer shoulder lateral groove to the terminal end of the outer shoulder sipe is about 0.30 times the width in the axial direction of the shoulder land portion (figure 8).
Regarding claim 17, Takemoto teaches an angle of the outer shoulder lateral groove is preferably in a range of from 0 to 5 degrees (paragraph [0107]).
Regarding claim 18, Takemoto teaches a specific embodiment where the length in the axial direction of the outer shoulder lateral groove falls within the claimed 0.70 to 0.92 times the width of the outer shoulder land portion claimed range (figure 6).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Takemoto and in view of Morishita and/or Shiraishi as applied to above, and further in view of Takemoto II (US Pub. No. 2016/0152090).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 9, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 12, 2022